Title: To Thomas Jefferson from James Swan, 7 July 1788
From: Swan, James
To: Jefferson, Thomas


          
            
              Sir
            
            Havre 7th July 1788
          
          I have had the honor of your Excellencie’s favor of the 19th. Ulto. and am fully satisfied as to the Consular business, that it is best for me to wait the establishment of the new Constitution. I think it probable I shall renounce the idea, as I certainly will not go to Marseilles, and my family never would content themselves at Honfleur.
          With respect to the Contract for Beef &c. the Marqs. la Fayette has presented the proposals I made, and hinted to me, that it would be well for me to appear at Paris between the 15th. and 25th. instant to answer to some objections. I shall then have the honor and satisfaction of paying my respects to your Excellency, and hope with your influence and his, that something may be done. I shall be prepared to remove the objections of Ireland taking wine and Brandies in return for their beef, being more advantageous than my proposals, and a proper influence on the officer who procures the Supplies, I have no doubt of succeeding in.
          When at Paris I shall propose a Contract for Royal masts, which I am well able to furnish.
          Should Mr. Parker be in Paris, I think it would be well for him to tarry till the talk be over with the Administrators. He has entered into this business, and wishes to promote it, and to unite our Views in one Contract.
          I have the honour to be with the most perfect respect & esteem Your Excellencies Most obed. & very huml. Servt.,
          
            Jam. Swan
          
        